DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,617,606. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1- of the U.S. Patent anticipates claims 1-14 of the present invention.  The claims of the U.S. Patent and the present inventions are drawn to a system and method, respectively, for implementing a treatment program adherence protocol.  Both claim 1 of the U.S. Patent and claim 1 of the present invention claim the steps of receiving a data structure with instructions to initiate a measurement session, delaying the sending of the data structure using a counter running a control system, receiving measurement data from a sensor, calculating an intoxication level, sending a measurement data structure to the mobile device representing the intoxication level, initiating a medication session including the steps of initiating a reminder, receiving a patient’s response to the reminder, and sending a care plan session data structure.
Claim 2 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 2 of the U.S. Patent.
Claim 3 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 3 of the U.S. Patent.
Claim 4 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 4 of the U.S. Patent.
Claim 5 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 5 of the U.S. Patent.
Claim 6 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.
Claim 7 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 7 of the U.S. Patent.
Claim 8 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 8 of the U.S. Patent.
Claim 9 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 9 of the U.S. Patent.
Claim 10 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 10 of the U.S. Patent.
Claim 11 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 11 of the U.S. Patent.
Claim 12 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 12 of the U.S. Patent.
Claim 13 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 1 of the U.S. Patent.  It is noted that claim 13 of the present invention claims that the preset amount of time is between two and five seconds.  Claim 1 of the U.S. Patent claims the delay is a preset amount of time determined using a counter that uses a fixed time of two seconds, and adding a variable amount of time between zero and three seconds.  Thus, claim 1 of the U.S. Patent defines a preset amount of time to include two seconds, five seconds, and times between two seconds and five seconds, which anticipates the two and five second range of the present invention.
Claim 14 of the present invention is further rejected for the same reasons as claim 1 above.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,234,902. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent and the present invention are both drawn to a system and method, respectively, for implementing a treatment program adherence protocol.  Claim 1 of the U.S. Patent further includes the steps of defining a preset amount of time is between two and five seconds, and that the counter uses a fixed time of two seconds, and adds a variable amount of time based on a random number generator that generates a number between zero and three seconds.  It would have been obvious to one of ordinary skill in the art, at the time of filing, to remove the additional details of the preset amount of time, as a matter of engineering choice and/or user preference, to conclude at claim 1 of the present invention.  Such a modification would not render the invention inoperable for its intended function, and would therefore yield predictable results.  See MPEP 2144.04.
Claim 2 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 2 of the U.S. Patent.
Claim 3 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 3 of the U.S. Patent.
Claim 4 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 4 of the U.S. Patent.
Claim 5 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 5 of the U.S. Patent.
Claim 6 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 6 of the U.S. Patent.
Claim 7 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 7 of the U.S. Patent.
Claim 8 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 8 of the U.S. Patent.
Claim 9 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 9 of the U.S. Patent.
Claim 10 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 10 of the U.S. Patent.
Claim 11 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 11 of the U.S. Patent.
Claim 12 of the present invention is further rejected for the same reasons as claim 1 above, and further in view of claim 12 of the U.S. Patent.
Claim 13 of the present invention is further rejected for the same reasons as claim 1 above.
Claim 14 of the present invention is further rejected for the same reasons as claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/Primary Examiner, Art Unit 2683